FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                             VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                  P. O. Box 9540
                                                                                  79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                    (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                         July 6, 2015

Danny Shead                                     Warren L. Clark
TDCJ-ID#01484832                                Asst. Criminal District Attorney
Tulia Transfer Facility                         Randall County Justice Center
400 Hwy 86 West                                 2309 Russell Long Blvd., Suite 120
Tulia, TX 79088                                 Canyon, TX 79015
                                                * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00164-CV, 07-15-00165-CV, 07-15-00166-CV
          Trial Court Case Number: 8460B, 8461B, 19154B

Style: Danny Shead v. The State of Texas

Dear Mr. Shead and Counsel:F

          Appellee's brief is filed on Wednesday, July 01, 2015.

                                                          Very truly yours,
                                                          Vivian Long
                                                          VIVIAN LONG, CLERK